        Case 1:18-cv-12355-MKV-DCF Document 114 Filed 08/20/21 Page 1 of 3
                                                                                                 Squire Patton Boggs (US) LLP
                                                                                                 2550 M Street, NW
                                                                                                 Washington, D.C. 20037

                                                                                                 O   +1 202 457 6000
                                                                                                 F   +1 202 457 6315
                                                                                                 squirepattonboggs.com



                                                                                                 Gassan A. Baloul
                                                                                                 T +1 202 457 6155
                                                                                                 gassan.baloul@squirepb.com



VIA ECF

August 20, 2021

Hon. Debra Freeman
Chief U.S. Magistrate Judge
United States District Court
for the Southern District of New York
500 Pearl Street
New York, New York 10007-1312


Re:        Shatsky v. PLO, No. 18-cv-12355 (MKV) (DF)

Dear Judge Freeman:

        On behalf of Defendants Palestine Liberation Organization and Palestinian Authority, we
submit this letter in opposition to the letter motion filed by Michael Wagenheim on Aug. 17, 2021
[ECF 104], seeking intervention for the purpose of challenging the confidentiality of the
jurisdictional discovery deposition of Ambassador Riyad Mansour, Chief of Mission of the
Permanent Observer Mission of the State of Palestine to the United Nations. Mr. Wagenheim’s
motion should be denied because Ambassador Mansour’s deposition: (i) is not a “judicial
document” to which there is a presumptive right of public access; (ii) discusses “highly sensitive
government information” entitled to confidential treatment under the protective order in this action
[ECF 64, ¶2]; and, (iii) does not discuss any “reward” “scheme” as speculated by Mr. Wagenheim.

        1. The deposition is not a “judicial document” and the presumption of access does not
apply. Under Second Circuit precedent “the mere filing of a paper or document with the court is
insufficient to render that paper a judicial document subject to the right of public access.” United
States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995). If the deposition is “deemed non-judicial, then
there is no presumption of public access.” Ello v. Singh, 531 F. Supp. 2d 552, 583 (S.D.N.Y.
2007). A document is a “judicial document” only if it plays a role in a court’s decision-making
process. United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995). Thus a document that plays
“a negligible role in the performance of Article III duties” creates “little weight” for the
presumption of access, while documents “that play no role” in a court’s decisions are entirely
“beyond the presumption.” Id.


45 Offices in 20 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal entities.

Please visit squirepattonboggs.com for more information.
       Case 1:18-cv-12355-MKV-DCF Document 114 Filed 08/20/21 Page 2 of 3
Squire Patton Boggs (US) LLP                                      Judge Freeman
                                                                  August 20, 2021




        Ambassador Mansour’s deposition does not qualify as a judicial document in this action,
as it has not played any role in this Court’s decisions. Nor will Defendants make Ambassador
Mansour’s deposition a judicial document in this action, because they will not rely on it in their
forthcoming dispositive motions. Finally, Ambassador Mansour’s deposition did not become a
judicial document when the Sokolow Plaintiffs filed it in that separate litigation without invitation
by, or leave from, Judge Daniels, and only after briefing and argument on PSJVTA jurisdiction
issues had long been completed there.

        Notably, Ambassador Mansour’s deposition was taken in connection with jurisdictional
discovery—and documents created during jurisdictional discovery are least susceptible to any
claim of public access. As explained in Alcon Vision, LLC v. Lens.com, 2020 U.S. Dist. LEXIS
118670, at *34-35 (E.D.N.Y. July 7, 2020), “the public has no overriding interest in disclosure of
[documents] which were submitted only for purposes of demonstrating that this Court has personal
jurisdiction ... those exhibits may remain under seal as they are unrelated to determining the parties’
substantive rights.” Logically, that is because jurisdictional discovery information is wholly
unrelated to the merits, and is particularly unfair when a court may conclude that it lacks
jurisdiction to proceed to the merits. Even outside the jurisdictional discovery context, the public
has “no presumptive right of access to pretrial depositions at common law.” Haidon v. Town of
Bloomfield, No. 3:19-119, 2021 U.S. Dist. LEXIS 137498, *9 (D. Conn. July 23, 2021).

         2. Defendants easily demonstrate confidentiality, but those challenging an existing
designation must show a “compelling” need. This Court faces two issues: (a) Is the deposition
highly sensitive government information under the protective order [ECF 64]?; and, (b) Are
outside interests sufficiently compelling to overturn that confidentiality? On the first, there can be
little doubt. Mirlis v. Greer, 952 F.3d 51, 61 (2d Cir. 2020), counsels courts to consider “the
degree to which the subject matter is traditionally considered private rather than public.” The
thoughts of a UN Ambassador are traditionally among the most private and sensitive of
government information. In re Terrorist Attacks on September 11, 2001, 2019 U.S. Dist. LEXIS
121935, at *241 (S.D.N.Y. July 22, 2019) (“[C]onsulates and diplomatic missions have a strong
interest in maintaining the confidentiality of their records.”). Long before Ambassador Mansour
gave his deposition, Defendants and Plaintiffs here had agreed that a confidentiality order should
issue, knowing that Plaintiffs would pursue discovery concerning the inner workings of Palestine’s
UN Mission. Defendants designated Ambassador Mansour’s deposition (and related documents,
like his calendar) as confidential under that protective order because Plaintiffs examined him about
the Mission’s non-public diplomatic strategy and rationale for various actions, including internal,
private, and public meetings. No court has ever found that the intentions and discussions of
accredited UN Ambassadors lack confidentiality. Defendants have met their initial burden of
showing that the depositions and exhibits thereto are confidential.

        The remaining issue, whether outside interests outweigh Defendants’ interest in
confidentiality, requires a showing of a “compelling interest” in public disclosure, because
Defendants relied on confidentiality to produce internal Mission calendars (which are now
deposition exhibits) and to allow the Mission’s leadership to answer questions about their
intentions and purposes. The Second Circuit holds that any presumption of public access reverses


                                                                                                     2
       Case 1:18-cv-12355-MKV-DCF Document 114 Filed 08/20/21 Page 3 of 3
Squire Patton Boggs (US) LLP                                      Judge Freeman
                                                                  August 20, 2021




when a party has relied on protective orders because it is “presumptively unfair for courts to modify
protective orders which assure confidentiality and upon which the parties have reasonably relied.”
SEC v. TheStreet.com, 273 F.3d 222, 230 (2d Cir. 2001). When a deponent “reasonably relie[s]
on a [protective order] in providing testimony” “there is a strong presumption against modification
of that order.” Scanlan v. Town of Greenwich, No. 3:18-1322, 2021 U.S. Dist. LEXIS 70126, at
*17-18 (D. Conn. Apr. 12, 2021) (determining whether it would be “presumptively unfair for the
Court to remove [] confidentiality designations” from deposition transcripts) (cleaned up); see also
Ceglia v. Zuckerberg, No. 10-569, 2011 U.S. Dist. LEXIS 90280, at *6-7 (W.D.N.Y. Aug. 12,
2011) (rejecting attempt to de-designate confidential items on privilege log where designating
party “could have entertained a reasonable belief” as to their confidential nature as required by the
court’s protective order).

        3. Ambassador Mansour’s deposition does not discuss any payment “scheme”. Mr.
Wagenheim’s motion is based on the false premise that Ambassador Mansour’s deposition “would
reveal” payments that present “ongoing danger to the public, regardless of nationality and location.”
That inflammatory characterization notwithstanding, Ambassador Mansour was not asked, and did
not testify, about either of the types of payments that are a predicate to PSJVTA jurisdiction.

       Mr. Wagenheim’s intervention application should be denied because it is contrary to law
and based on a false factual premise.


                                                      Respectfully submitted,



                                                      /s/ Gassan A. Baloul
                                                      Gassan A. Baloul


cc:      All Counsel




                                                                                                    3
